      Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 1 of 10



 1   BARBARA J. PARKER, City Attorney, CABN 069722
     MARIA BEE, Chief Assistant City Attorney, CABN 167716
 2   DAVID A. PEREDA, Special Counsel, CABN 237982
     BRIGID M. MARTIN, Special Counsel, CABN 231705
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-6520, Fax: (510) 238-6500
     Email: dpereda@oaklandcityattorney.org
 5
     Attorneys for Defendants
 6   CITY OF OAKLAND, et al.
 7

 8                         UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10                               SAN FRANCISCO DIVISION
11

12   ANTI POLICE-TERRO PROJECT,               Case No. C 20-3866 JCS
     COMMUNITY READY CORPS, et al.
13                                            DEFENDANTS’ ANSWER TO
                   Plaintiffs,                COMPLAINT
14

15        v.

16   CITY OF OAKLAND, et al.

17                 Defendants.

18

19

20

21

22

23

24

25

26

27

28
     ANSWER TO COMPLAINT                                               C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 2 of 10



 1         Defendants City of Oakland, Interim Chief S. Manheimer, Sgt. P. Gonzales,
 2   Officer M. D’Orso, and Officer C. Fought (collectively, “Defendants”) respond to
 3   Plaintiffs’ Complaint, Dkt. No.1, as follows:
 4                                      INTRODUCTION
 5         1.     The murder of George Floyd, on the heels of the killings of Ahmaud
 6   Arbery and Breonna Taylor and mounting disparities—by race—in health, housing
 7   security, and other life outcomes, forced the nation to take a sober view of its
 8   insidious structural racism. On May 29, 2020, protests began in earnest in Oakland.
 9   They have been powerful and inspiring. Activism is integral to the City’s identity.
10   Unfortunately, from May 29 through June 1, there was also devastating violence
11   and destruction, including within the City’s most vulnerable communities. Over
12   these days, the City saw five murders, several shootings, and extensive damage in
13   East Oakland, Chinatown, Downtown, and Uptown, straining City resources. To
14   facilitate unplanned protests that quickly swelled, keep peace, and protect public
15   safety, the City relied heavily on mutual aid. Officers faced extraordinarily
16   challenging conditions, especially after nightfall when the exercise of free speech fell
17   and the exploitation of communities spiked.
18         2.     As to Paragraph 2, Defendants deny each and every allegation.
19         3.     As to Paragraph 3, Defendants deny each and every allegation.
20         4.     As to Paragraph 4, Defendants deny each and every allegation.
21         5.     As to Paragraph 5, Defendants deny each and every allegation.
22         6.     As to Paragraph 6, Defendants deny each and every allegation.
23         7.     As to Paragraph 7, Defendants deny each and every allegation.
24         8.     As to Paragraph 8, Defendants deny each and every allegation.
25         9.     As to Paragraph 9, Defendants state that on June 1, 2020, like other
26   cities throughout the Bay Area and state, the County of Alameda and the City declared
27   local emergencies and issued curfew orders. Except as expressly admitted, Defendants
28   deny each and every allegation.
     ANSWER TO COMPLAINT                         1                               C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 3 of 10



 1          10.    As to Paragraph 10, Defendants deny each and every allegation.
 2          11.    As to Paragraph 11, Defendants deny each and every allegation.
 3          12.    Paragraph 12 contains legal conclusions to which no response is required.
 4   To the extent a response is deemed necessary, Defendants deny each and every
 5   allegation.
 6          13.    Paragraph 13 attempts to characterize Plaintiffs’ lawsuit; no response is
 7   required. To the extent a response is deemed necessary, Defendants deny each and
 8   every allegation.
 9                              JURISDICTION AND VENUE
10          14.    As to Paragraph 14, Defendants assert that the Court has jurisdiction
11   over this action.
12          15.    As to Paragraph 15, Defendants assert that venue is proper.
13                                          PARTIES
14          16.    As to Paragraph 16, Defendants lack knowledge or information
15   sufficient to form a belief as to the truth of the allegations and therefore deny them.
16          17.    As to Paragraph 17, Defendants deny each and every allegation.
17          18.    As to Paragraph 18, Defendants lack knowledge or information
18   sufficient to form a belief as to the truth of the allegations and therefore deny them.
19          19.    As to Paragraph 19, Defendants deny each and every allegation.
20          20.    As to Paragraph 20, Defendants lack knowledge or information
21   sufficient to form a belief as to the truth of the allegations and therefore deny them.
22          21.    As to Paragraph 21, Defendants lack knowledge or information
23   sufficient to form a belief as to the truth of the allegations and therefore deny them.
24          22.    As to Paragraph 22, Defendants lack knowledge or information
25   sufficient to form a belief as to the truth of the allegations and therefore deny them.
26          23.    As to Paragraph 23, Defendants lack knowledge or information
27   sufficient to form a belief as to the truth of the allegations and therefore deny them.
28          24.    As to Paragraph 24, Defendants lack knowledge or information
     ANSWER TO COMPLAINT                        2                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 4 of 10



 1   sufficient to form a belief as to the truth of the allegations and therefore deny them.
 2         25.    As to Paragraph 25, Defendants admit the allegations.
 3         26.    As to Paragraph 26, Defendants state that the City is responsible for
 4   establishing Oakland Police Department’s (“OPD’s”) policies and training OPD
 5   officers on those policies. Except as expressly admitted, Defendants deny each and
 6   every allegation.
 7         27.    As to Paragraph 27, Defendants deny each and every allegation.
 8         28.    As to Paragraph 28, Defendants state that during the material times in
 9   this case, Interim Chief S. Manheimer is OPD’s Interim Chief of Police and was
10   acting under the color of law and within the course and scope of her employment.
11   Except as expressly admitted, Defendants deny each and every allegation.
12         29.    As to Paragraph 29, Defendants state that during the material times in
13   this case, Sergeant Gonzales was acting under the color of law and within the course
14   and scope of his employment as an OPD officer. Except as expressly admitted,
15   Defendants deny each and every allegation.
16         30.    As to Paragraph 30, Defendants state that during the material times in
17   this case, Officer D’Orso was acting under the color of law and within the course and
18   scope of his employment as an OPD officer. Except as expressly admitted,
19   Defendants deny each and every allegation.
20         31.    As to Paragraph 31, Defendants state that during the material times in
21   this case, Officer Fought was acting under the color of law and within the course and
22   scope of his employment as an OPD officer. Except as expressly admitted,
23   Defendants deny each and every allegation.
24         32.    As to Paragraph 32, Defendants deny each and every allegation.
25         33.    As to Paragraph 33, Defendants deny each and every allegation.
26         34.    As to Paragraph 34, Defendants deny each and every allegation.
27         35.    As to Paragraph 35, Defendants deny each and every allegation.
28         36.    As to Paragraph 36, Defendants deny each and every allegation.
     ANSWER TO COMPLAINT                        3                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 5 of 10



 1         37.    As to Paragraph 37, Defendants state that during the material times in
 2   this case, the named OPD officers were acting under color of law and within the
 3   course and scope of their employment. Except as expressly admitted, Defendants
 4   deny each and every allegation.
 5                       PLAINTIFFS’ FACTUAL ALLEGATIONS
 6         38.    As to Paragraph 38, Defendants state that on May 25, 2020, George
 7   Floyd was murdered.
 8         39.    As to Paragraph 39, Defendants state that Oakland has a long and
 9   proud tradition of protests in the name of social justice issues, including police
10   reform.
11         40.    As to Paragraph 40, Defendants state that there is a pandemic due to
12   COVID-19. Since March 2020, the County of Alameda Public Health Officer has
13   issued orders related to the pandemic.
14         41.    As to Paragraph 41, Defendants state that on May 29, 2020, Rachel
15   Lederman sent an email to Chief Manheimer and other City leaders concerning
16   anticipated protests and OPD’s crowd management policy. Except as expressly
17   admitted, Defendants deny each and every allegation.
18         42.    As to Paragraph 42, Defendants state that on May 29, 2020, there were
19   peaceful protests as well as various acts of violence and destruction throughout
20   Oakland. Except as expressly admitted, Defendants deny each and every allegation.
21         43.    As to Paragraph 43, Defendants deny each and every allegation.
22         44.    As to Paragraph 44, Defendants deny each and every allegation.
23         45.    As to Paragraph 45, Defendants deny each and every allegation.
24         46.    As to Paragraph 46, Defendants deny each and every allegation.
25         47.    As to Paragraph 47, Defendants deny each and every allegation.
26         48.    As to Paragraph 48, Defendants deny each and every allegation.
27         49.    As to Paragraph 49, Defendants deny each and every allegation.
28         50.    As to Paragraph 50, Defendants deny each and every allegation.
     ANSWER TO COMPLAINT                        4                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 6 of 10



 1         51.    As to Paragraph 51, Defendants deny each and every allegation.
 2         52.    As to Paragraph 52, Defendants deny each and every allegation.
 3         53.    As to Paragraph 53, Defendants deny each and every allegation.
 4         54.    As to Paragraph 54, Defendants state that on June 1, 2020, there was a
 5   large, inspiring protest at Oakland Technical High School.
 6         55.    As to Paragraph 55, Defendants state that on June 1, 2020, there was a
 7   large, inspiring protest at Oakland Technical High School. Defendants lack
 8   knowledge or information sufficient to form a belief as to the truth of the remaining
 9   allegations and therefore deny them.
10         56.    As to Paragraph 56, Defendants state that on June 1, 2020, there was a
11   large, inspiring protest at Oakland Technical High School. Defendants lack
12   knowledge or information sufficient to form a belief as to the truth of the remaining
13   allegations and therefore deny them.
14         57.    As to Paragraph 57, Defendants state that on June 1, 2020, before 8:00
15   p.m., there were protests near the Police Administration Building and persons
16   embedded within protestors threw items at officers. Except as expressly admitted,
17   Defendants deny each and every allegation.
18         58.    As to Paragraph 58, Defendants lack knowledge or information
19   sufficient to form a belief as to the truth of the remaining allegations and therefore
20   deny them.
21         59.    As to Paragraph 59, Defendants deny each and every allegation.
22         60.    As to Paragraph 60, Defendants deny each and every allegation.
23         61.    As to Paragraph 61, Defendants deny each and every allegation.
24         62.    As to Paragraph 62, Defendants state that on June 1, 2020, OPD officers
25   cited persons for violating the City’s curfew order. Except as expressly admitted,
26   Defendants deny each and every allegation.
27         63.    As to Paragraph 63, Defendants deny each and every allegation.
28         64.    As to Paragraph 64, Defendants deny each and every allegation.
     ANSWER TO COMPLAINT                        5                                C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 7 of 10



 1          65.    As to Paragraph 65, Defendants deny each and every allegation.
 2          66.    As to Paragraph 66, Defendants state that the OPD’s crowd management
 3   and crowd control policy is set forth in Training Bulletin III-G (2013). Except as
 4   expressly admitted, Defendants deny each and every allegation.
 5          67.    As to Paragraph 67, Defendants deny each and every allegation.
 6          68.    As to Paragraph 68, Defendants deny each and every allegation.
 7          69.    As to Paragraph 69, Defendants deny each and every allegation.
 8          70.    As to Paragraph 70, Defendants state the from May 29, 2020 through
 9   June 1, 2020, OPD relied on mutual aid partners to assist with crowd control, violence,
10   and destruction throughout Oakland. OPD worked with mutual aid partners in
11   accordance with Training Bulletin III-G. Except as expressly admitted, Defendants
12   deny each and every allegation.
13          71.    As to Paragraph 71, Defendants lack knowledge or information
14   sufficient to form a belief as to the truth of the allegations and therefore deny them.
15          72.    As to Paragraph 72, Defendants deny each and every allegation.
16          73.    As to Paragraph 73, Defendants state that they lack knowledge or
17   information sufficient to form a belief as to the allegations that “Plaintiff Akil Riley is
18   19 years old, grew up in Oakland, and now attends Howard University. At the May
19   29, 2020, protest, a flashbang grenade hit him;” Defendants therefore deny these
20   allegations. Defendants deny each and every remaining allegation.
21          74.    As to Paragraph 74, Defendants deny each and every allegation.
22          75.    As to Paragraph 75, Defendants deny each and every allegation.
23          76.    As to Paragraph 76, Defendants deny each and every allegation.
24          77.    As to Paragraph 77, Defendants deny each and every allegation.
25          78.    As to Paragraph 78, Defendants deny each and every allegation.
26          79.    As to Paragraph 79, Defendants deny each and every allegation.
27                          PLAINTIFFS’ CLASS ALLEGATIONS
28          80.    As to Paragraph 80, Defendants deny each and every allegation.
     ANSWER TO COMPLAINT                          6                                 C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 8 of 10



 1         81.    As to Paragraph 81, Defendants deny each and every allegation.
 2         82.    As to Paragraph 82, Defendants deny each and every allegation.
 3         83.    As to Paragraph 83, Defendants deny each and every allegation.
 4         84.    As to Paragraph 84, Defendants deny each and every allegation.
 5         85.    As to Paragraph 85, Defendants deny each and every allegation.
 6         86.    Paragraph 86 contains a purported legal characterization to which no
 7   response is required. To the extent a response is deemed necessary, Defendants deny
 8   each and every allegation.
 9         87.    As to Paragraph 87, Defendants deny each and every allegation.
10         88.    As to Paragraph 88, Defendants deny each and every allegation.
11         89.    As to Paragraph 89, Defendants deny each and every allegation.
12         90.    As to Paragraph 90, Defendants deny each and every allegation.
13         91.    As to Paragraph 91, Defendants deny each and every allegation.
14         92.    As to Paragraph 92, Defendants deny each and every allegation.
15         93.    As to Paragraph 93, Defendants deny each and every allegation.
16                                 PLAINTIFFS’ FIRST CLAIM
17         94.    As to Paragraph 94, Defendants incorporate their responses to the
18   preceding paragraphs as though fully set forth.
19         95.    As to Paragraph 95, Defendants deny each and every allegation.
20         96.    As to Paragraph 96, Defendants deny each and every allegation.
21                                PLAINTIFFS’ SECOND CLAIM
22         97.    As to Paragraph 97, Defendants incorporate their responses to the
23   preceding paragraphs as though fully set forth.
24         98.    As to Paragraph 98, Defendants deny each and every allegation.
25         99.    As to Paragraph 99, Defendants deny each and every allegation.
26                                PLAINTIFFS’ THIRD CLAIM
27         100.   As to Paragraph 100, Defendants incorporate their responses to the
28   preceding paragraphs as though fully set forth.
     ANSWER TO COMPLAINT                      7                               C 20-3866 JCS
       Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 9 of 10



 1          101.   As to Paragraph 101, Defendants deny each and every allegation.
 2          102.   As to Paragraph 102, Defendants deny each and every allegation.
 3                              PLAINTIFFS’ FOURTH CLAIM
 4          103.   As to Paragraph 103, Defendants incorporate their responses to the
 5   preceding paragraphs as though fully set forth.
 6          104.   As to Paragraph 104, Defendants deny each and every allegation.
 7          105.   As to Paragraph 105, Defendants deny each and every allegation.
 8          106.   As to Paragraph 106, Defendants deny each and every allegation.
 9          107.   As to Paragraph 107, Defendants deny each and every allegation.
10          108.   As to Paragraph 108, Defendants deny each and every allegation.
11      PLAINTIFFS’ CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF
12          109.   As to Paragraph 109, Defendants deny each and every allegation.
13                          PLAINTIFFS’ CLAIM FOR DAMAGES
14          110.   As to Paragraph 110, Defendants deny each and every allegation
15                                AFFIRMATIVE DEFENSES
16          As separate and distinct affirmative defenses to the Complaint, and each cause
17   of action asserted in it, Defendants state as follows:
18          First Affirmative Defense (Qualified/Absolute Immunity): The doctrines
19   of qualified and/or absolute immunity bar each of Plaintiffs’ federal claims.
20          Second     Affirmative      Defense       Affirmative   Defense     (Statute        of
21   Limitations): The causes of action in the Complaint are barred by the applicable
22   statutes of limitation, including Government Code section 945.6 and California Code of
23   Civil Procedure section 335.1.
24                        ADDITIONAL AFFIRMATIVE DEFENSES
25          Defendants presently have insufficient knowledge or information on which to
26   form a belief as to whether it may have additional, as yet unstated, defenses available.
27   Defendants reserve the right to assert additional defenses in the event that discovery
28   indicates that they are appropriate.
     ANSWER TO COMPLAINT                          8                                  C 20-3866 JCS
      Case 3:20-cv-03866-JCS Document 53 Filed 08/03/20 Page 10 of 10



 1                                       PRAYER
 2         WHEREFORE, Defendants pray that:

 3         1.    Plaintiffs take nothing by their Complaint;

 4         2.    The City has judgment against Plaintiffs;

 5         3.    The City be awarded its costs of suit; and

 6         4.    For such other and further relief as the Court may deem proper.

 7

 8

 9   Dated: August 3, 2020          Respectfully submitted,

10
                                    BARBARA J. PARKER, City Attorney
11                                  DAVID A. PEREDA, Special Counsel
12
                              By:   _______/s/ David Pereda___
13                                  Attorneys for Defendant
                                    CITY OF OAKLAND
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ANSWER TO COMPLAINT                      9                             C 20-3866 JCS
